Citation Nr: 1143268	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  09-34 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2008.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision in which the RO granted service connection and assigned a noncompensable rating for PFB.  

The Veteran testified at a May 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the claims file.  


FINDING OF FACT

The Veteran's pseudofolliculitis barbae has been manifested by deep acne and irritation affecting at least 40 percent of his face and neck.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent for pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7828 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159.

VA's notice requirements apply to all five elements of a service- connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, VA's notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

A January 2009 pre-rating notice letter described the evidence necessary to substantiate a claim for service connection, and met all of the requirements noted above; including informing the Veteran that it was ultimately his responsibility to see to it that any records pertinent to his claim are received by VA.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Unites States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  In addition, the January 2009 letter provided notice as to how disability ratings and effective dates are assigned, and the type of evidence that impacts these types of determinations, consistent with Dingess.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter decided herein on appeal. Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, post-service treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative.  Thus, the Board finds that all necessary notification and development action on this claim has been accomplished.  

II.  Analysis

The Veteran has contended that his service-connected PFB is more severe than his noncompensable rating represents.  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Currently, the Veteran's PFB has been rated as noncompensable under Diagnostic Code 7828.  Under this diagnostic code, a 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.119.

Diagnostic Code 7828 also provides that disabilities ratable under that DC can also be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  

In this case, the predominant disability is that of skin irritation and not scarring.  Thus, the Board has rated the Veteran's disability under DC 7828 as it is the diagnostic code which most accurately takes into consideration the manifestations of the Veteran's disability.

A February 2009 QTC examination report shows that the Veteran reported his condition existing for five years.  The examiner noted that the skin disease involves the areas that are exposed to the sun, including the face and the neck.  However, it does not include the hands or the head.  The Veteran reported that the location is on the neck.  Due to his skin condition, he has an itching neck.  He has no exudation, ulcer formation, shedding, and crusting.  The symptoms described occur constantly.  The Veteran stated that he has not undergone any treatment over the past 12 months.  He reported that he has not used UVB, intensive light therapy, PUVA or electron beam therapy for this condition.  The Veteran stated that he does not experience any functional impairment from this condition.  

Physical examination of the skin showed that it was clear of rashes and lesions.  There was no acne, chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  The examination did reveal the skin condition of PFB.  It was located on the bearded area and has the following characteristics: there was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture and limitation of motion.  The skin lesion coverage of the exposed area is 2 percent.  The skin lesion coverage relative to the whole body is 2 percent.  The skin lesions are not associated with systemic disease.  The skin lesions do not manifest in connection with a nervous condition and there are no scars present.  

In September 2009, the Veteran indicated, on his VA Form-9 that he was currently taking over the counter drugs to help with PFB.  He requested a rating of 10 percent to provide quality razors and medicine.  

Applying the facts of this case to the rating criteria as described above, the Board finds that the Veteran is entitled to a 30 percent under Diagnostic Code 7828.  At the Veteran's May 2011 Board hearing, the Veteran testified to the effect that when he does not shave he gets ingrown hairs resulting in irritation on his face and that when he does shave he gets bumps.  When his PFB is inflamed, he experiences crusting and bleeding when he shaves.  He testified that he shaves every three weeks.  The Veteran testified that 20 to 40 percent of his face is affected by his PFB.  Considering that the Veteran's PFB is a skin condition which lends itself to episodic flare-ups, the Board finds the Veteran's depiction of his disability during such occasions to be both competent and credible.  Resolving all reasonable doubt in favor of the Veteran, the Board determines that the Veteran's PFB more closely approximates the criteria for a 30 percent rating, the maximum rating assignable under Diagnostic Code 7828, since the grant of service connection.

On the whole, the evidence does not support the proposition that the Veteran's service-connected PFB present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Rather, his disability picture is specifically contemplated by the rating schedule, and the schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating of 30 percent rating for pseudofolliculitis barbae is granted, subject to laws and regulations governing the award of monetary benefits.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

At the Veteran's May 2011 Board hearing, the Veteran testified that he has been receiving treatment for his PFB at the VA medical center in Lawrenceville, GA.  The Veteran stated that he was on hydrocortisone cream and was taking steroids.  He reported that he used the hydrocortisone cream daily.  With regards to frequency of use of steroids, the Veteran testified that it varies because you are not supposed to use the pills every day.  The Veteran indicated that he takes the pills maybe every other day.

As discussed above, the Veteran has been assigned the maximum 30 percent rating under Diagnostic Code 7828, which contemplates a skin disability manifested by deep acne.  Notably, under Diagnostic Code 7806, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids; or, other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation may be assigned.  Since the criteria of Diagnostic Code 7806 may be potentially applicable in this case, the Board is of the opinion that additional development must be undertake to ensure that all manifestations were appropriately rated.

Moreover, as the claims file does not contain the aforementioned VA records, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand, the RO must obtain all outstanding pertinent medical records following the procedures prescribed in 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records of evaluation and/or treatment, including prescriptions, of the Veteran from the VA.  Specifically, all records from Dr. Gupta at the Lawrenceville, GA VA medical clinic should be requested.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  After any additional development or notice deemed appropriate, the record should again be reviewed.  The claim should be readjudicated.  The RO's adjudication of the rating assigned for the Veteran's PFB should consider whether 38 C.F.R. § 4.118, Diagnostic Code 7806, is for application in this case.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


